DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-3, 5-8, 10-21
The following claim(s) is/are amended: 1-3, 5-8, 11
The following claim(s) is/are new: 12-21
The following claim(s) is/are cancelled: 4, 9
Claim(s) 1-3, 5-8, 10-21 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-4, 6-9, 11 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/19/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Request for Information
The Specification identifies the SLVS-EC standard as prior art, see Spec, paras. 2-3. Applicant asserts that the improvement of the instant invention is additional definition to the SLVS-EC standard, see Remarks, 8/19/2022, pg. 10, citing Spec, para. 5. Examiner attempted to acquire the SLVS-EC standard, but it appears to be controlled (Examiner attempted to find it at http://www.jiia.org/en/standard_dl/slvs-ec/). While Examiner thinks the, e.g., obviousness of the scope of the instant claims are easily analyzed, Examiner foresees that more particular claims cannot have their obviousness judged without comparison to the disclosures and level of detail of the disclosures of the prior SLVS-EC standard. Further, Examiner cannot judge the veracity of Specification statements concerning the existing standard without having access to the existing standard.
Consequently, Examiner requests the applicant and assignee of this application to provide the following information that the Examiner has determined may become reasonably necessary to the examination of this application: (1) the most recent SLVS-EC standard published or otherwise circulated within the Japan Industrial Imaging Association (JIIA) prior to 1/28/2019 (the asserted priority date); (2) the most recent SLVS-EC standard published or otherwise circulated within the JIIA prior to 1/28/2018 (the earliest date outside of the grace period window of 35 USC 102(b)(1)); and (3) any other public discloses related to the SLVS-EC standard that Applicant may be aware of that are reasonably necessary to perform a 102/103/112 analysis with respect to modifications of the SLVS-EC standard in the instant invention.
37 CFR 1.105 allows for Examiner to require information disclosure, see MPEP 704. Examiner notes for the record that Examiner does not currently invoke the requirement, as a requirement “implies further action by the Examiner” and “is not proper when no further action would be taken by the examiner.” Examiner can and does, supra, resolve the status of the submitted claim set without the SLVS-EC specification, and therefore a requirement is not proper because it is not “reasonably necessary.” However, Examiner makes the request in part to put Applicant on notice that further amendments may create a need for the SLVS-EC specification, and the above request would become a requirement.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 16 is representative. Claim 16 depends from Claim 6. Claim 6 identifies the first layer as actions consistent with the physical layer and second layer as actions consistent with the link layer (see Spec-as-published, paras. 114-117). Claim 16 identifies the layers backward, and consequently has no support in the Specification-as-filed.
Claim(s) 16-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 is representative. Claim 16 depends from Claim 6. Claim 6 identifies the first layer as actions consistent with the physical layer and second layer as actions consistent with the link layer (see Spec-as-published, paras. 114-117). Claim 16 identifies the layers backward, and consequently has no support in the Specification-as-filed.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka (US Pub. 2012/0120289) in view of Iyer (US Pub. 2018/0095923).
With respect to Claim 1, Sugioka teaches a transmission device comprising: a first signal processor configured to perform, as processing of a first layer, processing of generating a packet that stores data to be transmitted and processing of distributing the packet that has been generated to a plurality of lanes; (Fig. 1, paras. 62-66; Image sensor takes image data and transmits it out over a plurality of wired or wireless lanes. Fig. 4, paras. 89-97; pixels in a line are transmitted as a packet over a plurality of lanes. See also Fig. 5, paras. 174-175. Further, because each of these steps are simply the reverse of the reception steps, Examiner re-cites the citations made with respect to Claim 6 for the similar reception-block subject matter here.)
and a second signal processor configured to perform, as processing of a second layer, processing including insertion of control information in parallel on the packet of each of the lanes output from the first signal processor, (Fig. 5, paras. 174-175 and 193-198; controlling code insertion unit in each lane inserts the control code into the packet.)
and processing of outputting a data stream obtained oy performing the processing onto a transmission line to a reception device, (Figs. 4-5, paras. 89-97, 277; pixels in a line are transmitted as a packet over a plurality of lanes.)
wherein the first signal processor and the second signal processor are configured to input and output signals according to specifications of input and output defined on a basis of the first layer and specifications of input and output defined on a basis of the second layer. (Defined specifications will be taught later. Fig. 5, paras. 101-105; Application layer passes image data to the link layer, which uses protocols to generate a packet. Fig. 5, paras. 192-196; Link layer passes packet to physical layer, which uses protocols to split the data to lanes and transmit the data to the reception device.)
But Sugioka does not explicitly teach defined specifications.
Iyer, however, does teach specification of input and output defined; the specifications of input and output providing a defined interface between the first layer and the second layer (Examiner asserts that Sugioka either inherently discloses or suggests this feature itself, because Sugioka Fig. 5 discloses that the application layer outputs to the link layer which outputs to the physical layer, which outputs to the transmission line. In other words, Sugioka discloses that each of the link and physical layers are configured to input and output on the basis of the functionality of their layers, which is a specification. Regardless, to expressly teach that input/output specifications can be defined, Examiner cites Iyer, para. 97-99; link layer-to-physical layer interface may be specification-defined common interface or may have a hardware or software adapter to increase interoperability.)
The first signal processor and the second signal processor are respectively arranged on different integrated circuit chips. (Examiner asserts that Sugioka suggests this on its own, see Fig. 1, para. 63; transmission block is part of a large scale integrated circuit. Fig. 5, para. 100-102; transmission block includes application, link and physical layers. Making separable is an obvious act, see MPEP 2144. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to separate the functionalities into different circuit chips to allow for mix-and-match functionality and cheaper replacement in the event that one chip fails. Regardless, Examiner cites Iyer, para. 68, 92; communication between two chips in a multichip package. See also Fig. 1, paras. 30-35; I/O modules to communicate between chips. See also Ono, para. 36; inter-integrated circuit (I2C) communication section.)
It would have been obvious to one of ordinary skill, prior to the effective filling date, to combine the device of Sugioka with the defined input/output specifications in order to allow for interoperability between multiple devices utilizing different formats and protocols. (Iyer, para. 97)

With respect to Claim 2, modified Sugioka teaches the transmission device according to claim 1, and Sugioka also teaches wherein the first signal processor outputs a signal requesting a start of a sequence to the second signal processor. (paras. 109-112; header production unit adds frame start information to packet header. See also Fig. 5, paras. 198-202; controlling code insertion unit knows to add start code to start of a packet, which means passing a packet functions as a signal to add the start code. See also Iyer, paras. 102-104; reset or re-initializing of a link or lane.)

With respect to Claim 3, modified Sugioka teaches the transmission device according to claim 1, and Iyer also teaches wherein the second signal processor outputs a signal providing notification of a state of the second layer to the first signal processor. (para. 102-103; state messages can be sent including acknowledgement of receipt of messages.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 6, Sugioka teaches a reception device comprising: a first signal processor configured to receive a data stream output from a transmission device in parallel as data of a plurality of lanes onto a transmission line (Fig. 5, paras. 216-221; reception unit receives the packet data through the transmission line lanes. Further, because each of these steps are simply the reverse of the sending steps, Examiner re-cites the citations made with respect to Claim 1 for the similar transmission-block subject matter here.)
and to perform, as processing of a first layer, processing including a synchronization processing and removal of control information; (Fig. 5, paras. 222-228; system synchronizes all of the lane data. Fig. 5, paras. 234-239; controlling code removal unit removes the control codes and outputs the data to the link layer.)
and a second signal processor configured to perform, as processing of a second layer, processing of integrating the data stream of each of the lanes output from the first signal processor into one series of data and processing of acquiring a packet constituting the data stream, (Figs. 5, 20, paras. 236-240; lane integration unit receives the data from all of the lanes and integrates the data into packets. See also paras. 241-244; system separates out packets and corrects for any problems.)
wherein the first signal processor and the second signal processor are configured to input and output signals according to specifications of input and output defined on a basis of the first layer and specifications of input and output defined on a basis of the second layer. (Defined specifications will be taught later. Fig. 5, paras. 217-219, 228, 236-239; Physical layer receives data and uses protocols to synchronize data to pass to link layer. Fig. 5, paras. 236-239, 247-248; physical layer passes packet to link layer, which uses protocols to integrate the data to packets and output the data to the application layer.)
But Sugioka does not explicitly teach defined specifications.
Iyer, however, does teach specification of input and output defined; the specifications of input and output providing a defined interface between the first layer and the second layer (Examiner asserts that Sugioka either inherently discloses or suggests this feature itself, because Sugioka Fig. 5 discloses that the application layer outputs to the link layer which outputs to the physical layer, which outputs to the transmission line. In other words, Sugioka discloses that each of the link and physical layers are configured to input and output on the basis of the functionality of their layers, which is a specification. Regardless, to expressly teach that input/output specifications can be defined, Examiner cites Iyer, para. 97-99; link layer-to-physical layer interface may be specification-defined common interface or may have a hardware or software adapter to increase interoperability.)
It would have been obvious to one of ordinary skill, prior to the effective filling date, to combine the device of Sugioka with the defined input/output specifications in order to allow for interoperability between multiple devices utilizing different formats and protocols. (Iyer, para. 97)

With respect to Claim 7, modified Sugioka teaches the reception device according to claim 6, and Sugioka also teaches wherein the second signal processor outputs a Signal requesting a start of a sequence to the first signal processing unit. (paras. 109-112; header production unit adds frame start information to packet header. See also Fig. 5, paras. 198-202; controlling code insertion unit knows to add start code to start of a packet, which means passing a packet functions as a signal to add the start code. See also Iyer, paras. 102-104; reset or re-initializing of a link or lane.)

With respect to Claim 8, modified Sugioka teaches the reception device according to claim 6, and Iyer also teaches wherein the first signal processor outputs a signal providing notification of a state of the first layer to the second signal processing unit. (para. 102-103; state messages can be sent including acknowledgement of receipt of messages.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, it is substantially similar to Claims 1 and 6, combined, and is rejected in the same manner, the same art and reasoning applying. Further, Examiner cites Sugioka, Fig. 5 to show that the prior art considered using both devices in combination with each other.

With respect to Claim 12, modified Sugioka teaches the transmission device according to Claim 1, and Sugioka also teaches wherein the first layer is a link layer and the second layer is a physical layer. (Fig. 5, paras. 192-196; Link layer passes packet to physical layer, which uses protocols to split the data to lanes and transmit the data to the reception device. See also Iyer, paras. 97-99)

With respect to Claim 14, it is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 16, it is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.


Claims 13, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka (US Pub. 2012/0120289) in view of Iyer (US Pub. 2018/0095923) and further in view of Ono (US Pub. 2018/0296065).
With respect to Claim 13, modified Sugioka teaches the transmission device according to Claim 12, but does not explicitly teach the SLVS-EC standard.
Ono, however, does teach wherein the link layer and the physical layer are prescribed according to a scalable low voltage signaling-embedded clock (SLVS-EC) standard. (para. 36; SLVS-EC. Further, Examiner notes that Applicant admits that the SLVS-EC standard is prior art, see Spec, paras. 2-3, Background section; SLVS-EC Standard.)
It would have been obvious to one of ordinary skill, prior to the effective filling date, to combine the device of modified Sugioka with the SLVS-EC standard in order to increase interoperability by utilizing a common standard.

With respect to Claim 15, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 21, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 1-3, 5-8, 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka (US Pub. 2012/0120289) in view of Iyer (US Pub. 2018/0095923) and further in view of Ono (US Pub. 2018/0296065).
Under this ground of rejection, Sugioka and Iyer do not teach The first signal processor and the second signal processor are respectively arranged on different integrated circuit chips.
However, Ono does teach The first signal processor and the second signal processor are respectively arranged on different integrated circuit chips. (para. 36; inter-integrated circuit (I2C) communication section.)
It would have been obvious to one of ordinary skill, prior to the effective filling date, to combine the device of modified Sugioka with the different chips in order to decrease cost if a chip fails.
The same citation would apply, mutatis mutandis, to all other claims.



Remarks
Applicant argues at Remarks, pg. 8 that the 112b in view of f should be withdrawn because (1) Figs. 3-8 and the related descriptions “offer examples of the interfacing between first and second layers and the corresponding examples of defined inputs and outputs” and (2) the claims have been amended to recite processors and therefore no longer recite means plus function.
Examiner disagrees with the first argument, which is not even a cognizable defense. The fact that the specification “offers examples” is irrelevant, because the rejection does not go toward enablement or possession. The specification must clearly nominate the structure that performs the function. Here the structure is an algorithm of sufficient particularity that one of ordinary skill could identify the structure of command. The Figure “examples” are not an algorithm and do not purport to disclose one, let alone a particular one. Therefore, Examiner continues to assert that if the claims were construed in means-plus they would be indefinite.
However, the second argument is persuasive. The Office routinely considers “a processor configured to” to not invoke 112f. As the claim elements are no longer in means-plus, they are freed from the requirement that the specification itself must nominate the structure and the infirmity of the specification no longer constitutes an indefiniteness. Examiner withdraws the rejection.
Applicant argues at Remarks, pgs. 9-12 that the claims are nonobvious. Claim 1 is representative and relevantly includes the following two amendments: (1) Claim 1 previously had “specifications of input and output defined on a basis of [a] first layer [and] second layer” and is now amended to include “the specifications of input and output providing a defined interface between the first layer and the second layer”; and (2) the first and second signal processors “are respectively arranged on different integrated chips.”
With respect to the first amendment, Applicant argues “the claim not only recites respective layers, but also specifications of input and output to provide a defined interface between the first and second layer.” (Remarks, pg. 9)
Examiner finds this to be a distinction without a difference with respect to the rejection. Applicant does not argue that the art was unable to transition from the link layer to the physical layer prior to the instant invention. That would be a silly assertion. If the link layer has a definition and the physical layer has a definition, as Applicant does not dispute the prior art teaches, and the layers are transitioned (as the OSI model makes clear) that suggests some definition of interface between the two. In truth, Applicant’s specification does not appear to dispute this, as Spec, paras. 2-5 disclose the SLVS-EC standard which defines a physical layer and link layer that are used to transfer data. But, para. 5 states, “[d]etailed signal exchange between the link layer and the physical layer, such as from which port a signal is output and to which port the signal is input, is not defined in the SLVS-EC standard.” But that is merely an assertion (which, Examiner notes, Examiner does not know if it is true or not) that the SLVS-EC standard does not anticipate a particular type of detailed signal exchange. The fact that the SLVS-EC standard contemplates exchange between the link and physical layers suggests a defined interface between the layers, simply not one that is expressly detailed SLVS-EC standard. Suggestion is sufficient in an obviousness rejection. Consequently, Examiner asserts that Sugioka, which discloses the physical and link layers are defined and used together suggests “a defined interface between the [link] layer and the [physical] layer.” The receiving layer would not be able to interface with the sending layer without some level of definition interrelating the two.
At Remarks, pgs. 11-12, Applicant argues that it is not obvious to make the chips of Sugioka separable. Applicant argues that “[t]his contention could be appropriate where separability is readily supported in an article or apparatus that has readily severable parts. But in this case, as established by Applicant above, separability of the respective layers so that they can be processed on different chips is not readily supported without otherwise defining an interface between those layers.”
This argument is the same problem as above. Applicant’s argument is merely a statement that the prior art has not expressly defined an interface – an argument against anticipation - not an argument that such an interface was beyond the skill of the art.
Regardless, Examiner replaces Watt with Iyer in order to better teach the interface definition, and Iyer also more accurately shows an inter-chip communication. For dependent claims, Examiner also cites Ono to teach SLVS-EC. Ono expressly discloses inter-IC communication, so Examiner cites Ono to the independent claims as an alternate ground of rejection. With respect to the SLVS-EC standard, Examiner notes that Applicant identifies it as prior art, see Spec, paras. 2-3. 
Examiner maintains the 103 rejections and asserts new rejections as above. All claims are rejected.
Examiner does wish to comment on the Request for Information (Numerals 8-10 above). Examiner is aware that this is an uncommon request. However, Examiner foresees an impending problem with examination because this is a Final rejection and Applicant has the question of whether to request continued examination, so Examiner wants the record to be clear.
Examiner does not make this a requirement for information solely because Examiner thinks that precedent on obviousness allow Examiner to merely cite that SLVS-EC preexisted to teach the SLVS-EC element in Claims 13, 15, 17, 19, 21. Ono does that, as does Applicant’s Background. But it is clear that if SLVS-EC were more closely integrated into the claims that a proper obviousness analysis would require the SLVS-EC specification. That is the only manner in which an alleged improvement to the SLVS-EC can adequately be judged. As stated above, the SLVS-EC standard is controlled, so the only mechanism Examiner can obtain it is through Applicant. But Examiner notes that the website which distributes the standard prohibits its dissemination or publication. Examiner contacted Counsel attempting to solve the issue, and Counsel responded that they would attempt to file the standard in an IDS by the end of the week (The interview was 8/23/2022). No IDS was filed.
Consequently, there is possible trap here – if Applicant amends SLVS-EC more integrally into the claims Examiner cannot solve the obviousness issue and therefore must make a requirement, which Applicant may not be able to meet. The penalty for failure to comply with a proper requirement is abandonment. (MPEP 704.12) There is a very real possibility that the wrong type of amendment following a RCE would be no further actions on the merits and an abandonment of the application. Examiner can appreciate that Applicant would not enjoy paying for an RCE only to get no further merits action, so Examiner wants the record clear that Applicant was informed.
Of course, not every amendment that Applicant could make would require the SLVS-EC standard, but Examiner cannot a priori know what facts Examiner can establish without resorting to need of the standard. In other words, Examiner cannot say that merely because Applicant does not use the term “SLVS-EC” that Applicant would be in the clear from a requirement. If Applicant describes some feature that Examiner believes may be in the standard and Examiner cannot find appropriate art to teach the feature Examiner would be bound to require the standard to ascertain whether the feature was a preexisting part of the standard or not. And, while Examiner sympathizes that Applicant seeks a patent for an improvement to a controlled standard which appears to be known within the industry, frankly it ought to be a part of the public record what the standard was so that the best obviousness analysis can be performed. Examiner may be able to cite inferior-but-obtainable prior art, but really Examiner should be citing the best art – the prior standard - both for compact prosecution purposes and for the overall integrity of the process. Examiner’s sympathy for Applicant’s position cannot extend to blindly allowing claims based on self-serving purported improvement to a standard Examiner has not seen.
Because a requirement should only be made when necessary and it is not currently necessary, Examiner makes no requirement and instead terms it as a request. But Examiner notes that a requirement may become proper and it appears to be in question whether Applicant could comply with a requirement if it were made. Examiner supplements the record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449